Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 6 - 8, and 14-17 have been amended. Claims 1-20 are currently pending.
Applicant’s arguments, filed 05/17/2022, and in light of Applicant’s amendment to claims 1, 8 and 15 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Terminal Disclaimer
A terminal disclaimer was filed on 05/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent US 10425561 B2 had been reviewed and was approved.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a camera cover glass disposed at the opening and offset from the rear cover glass, a shape of the camera cover glass corresponding to the opening;…; and an input/output (I/O) assembly disposed between the front 

Regarding claims 2-7,  are allowable because they are dependent on claim 1.

Regarding claim 8, the prior art of record taken alone or in combination, fails to disclose or render obvious a trim disposed in the internal volume and aligned with the second portion, the trim carrying the first rear camera module and the second rear camera module, the trim comprising opaque internal walls that optically isolate the first rear camera module and the second rear camera module within the trim, in combination with all the limitations recited on claim 8.

Regarding claims 9-14,  are allowable because they are dependent on claim 8.

Regarding claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious an input/output (I/O) assembly aligned with the camera cover, the I/O assembly comprising: a first rear camera module aligned with the first transparent window of the camera cover; a second rear camera module aligned with the second transparent window of the camera cover; and a trim that holds the first rear camera module and the second rear camera module, the trim comprising opaque internal walls that optically isolate the first rear camera module and the second rear camera module within the trim, in combination with all the limitations recited on claim 15.

Regarding claims 16-20,  are allowable because they are dependent on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697